In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00173-CV


                       IN THE INTEREST OF M.A.M., A CHILD


                          On Appeal from the County Court at Law
                                  Moore County, Texas
             Trial Court No. CL200-18, Honorable Delwin T. McGee, Presiding

                                     July 31, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      The suit underlying this appeal was initiated by the Texas Department of Family

and Protective Services. The latter sought to terminate the parental relationship between

M.A.M. and the child’s biological parents, among other things. The trial court eventually

issued its order dismissing the Department as the child’s temporary managing

conservator and returned the child to the child’s mother. Nothing was said within the

order about the cause of action for termination in general. Nor did the order mention

appellant, A.M., father of M.A.M. of the termination suit against him. A.M. appealed.

      Generally, appellate courts only have jurisdiction over final judgments.          See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for
purposes of appeal if it disposes of all pending parties and claims.           Id. We have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly

provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

       Questioning whether we had jurisdiction over the appeal, we notified A.M. and the

Department. of our concern and directed them to explain in writing why jurisdiction exists.

They were to file their replies no later than July 26, 2019. To date, neither has replied or

otherwise attempted to explain how we have jurisdiction over this appeal, given that the

order of dismissal encompassed only one of multiple aspects or causes of action and only

one of multiple parties.

       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                          Per Curiam




                                              2